DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendments to existing claims 1-5 and 35 have been entered and considered but do not overcome the prior art rejections – specifically the Kiraly references, as applied. Newly added claims 37-39 necessitate new grounds of rejection for these new claims and existing claims 6-9 that depend from them. New claim 40 is rejected with analogous arguments and citations offered in rejecting claim 4. See the rejection section below for specificity. 

Response to Arguments
Applicant's arguments pertaining to existing claims 1-5 and 35  have been fully considered but they are not persuasive. On page 10 of Applicant’s remarks, Applicant argues that “Kiraly does not teach or suggest a process of such parallel coupled lesion detection, as in amended claim 1, but in fact performs the detection of lesions in a serial, non-parallel manner.” Examiner respectfully disagrees.  In showing a teaching for these limitations, Examiner cited paragraph 111 of Kiraly, which reads:

    PNG
    media_image1.png
    255
    941
    media_image1.png
    Greyscale

That is, the detection of sub-volume 1 in a first full volume dataset (520 or 522) and identification of corresponding sub-volume in the other volumes (522) are simultaneous. The simultaneous identification makes use of the earlier fusion (image registration) process to simultaneously know the location of the corresponding sub-volume or ROI in the other volumes. Actually, Figure 6 depicts these processes as being in parallel. See that 520 is parallel to 522 and 528 is parallel to 526:

    PNG
    media_image2.png
    381
    547
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    627
    957
    media_image3.png
    Greyscale


Additionally, revisiting the relevant limitations, claim 1 recites, inter alia, “performing parallel coupled lesion detection on said two or more registered digital data files representing said medical images” (emphasis added). See in Figure 6 above that the registered image data is concatenated in the channel dimension after registration and prior to classification in 538. (This is visible on right side of dashed-line box 500 and near the center of dashed-line box 502B.) Paragraph 109 discusses that the longitudinal volumes are registered – see 560 and 562 in Figure 6:

    PNG
    media_image4.png
    204
    626
    media_image4.png
    Greyscale

Paragraph 112 discusses that the result of the registration/fusion of the different longitudinal image volumes is concatenated in the channel dimension. (Note that the channels are the different elements in the voxel vectors, so the concatenation appends elements for each voxel location – thereby creating a vector for each voxel.) The final concatenated dataset is then input to classification operation 538, which determines the probability predictions of a lesion for each ROI:

    PNG
    media_image5.png
    257
    627
    media_image5.png
    Greyscale

Paragraph 107 discusses that the probability predictions of a lesion for each ROI are combined into a single malignancy score for the entire volume:

    PNG
    media_image6.png
    418
    628
    media_image6.png
    Greyscale

Thus, an existing lesion is detected for the volume image – after registration of the longitudinal volume images and concatenation. By considering all of the present detected ROIs, it is determined whether a cancerous lesion is present in the overall volume image. The claim limitations do not require any alternative interpretation.

Applicant's arguments with respect to new claims 37-39, and existing claims 6-9 amended to depend from these new claims, have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment. See the rejection section below for specificity. 

However, in relation to claims 6 and 39, on page 12 of Applicant’s remarks, Applicant argues that, “The Office Action apparently identifies the "malignancy prediction" of Kiraly as the categories of claim 6.” Also, on page 13, Applicant argues that, “Kiraly categorizes lesions according to malignancy, but does not teach using a classifier to classify lesions according to "existing", "disappearing", and "new" categories.” Let us carefully consider the limitations in question. Claims 6 and 39 recite, inter alia, “a category selected from a group consisting of existing lesions, disappearing lesions, and new lesions.” Note that this is a Markush-group of alternatives. Only one of these alternatives is required. Kiraly teaches detection of existing lesions. See the rejection section below (and remarks above) for specificity. In relation to claim 7, on page 13 of Applicant’s remarks, Applicant argues, “Golden is silent in relation to presentation of lesion categories that are '"existing lesions, disappearing lesions, and new lesions"” and that Smith fails to teach “categorize lesions as "existing", "disappearing" or "new"” and “that Smith also fails to teach "indicating, for each lesion, the category (i.e., the product of the classifier) which it belongs to".” As mentioned above, only one of these Markush alternatives is required by the claim limitations. Kiraly, Golden, and Smith all teach that “existing” lesions are detected. That is, for them to be detected, they would need to exist. Golden and Smith teach that the detected “existing” lesions are presented to the user in a GUI. The claims do not require any alternative interpretation. 

In relation to claims 8 and 9, on page 14 of Applicant’s remarks, Applicant argues that:

    PNG
    media_image7.png
    369
    1066
    media_image7.png
    Greyscale

Examiner respectfully disagrees. Lesion detection in determining a region of interest (ROI) or bounding box is segmentation because the detected lesion region (ROI) is segmented (or separated/divided) from the rest of the image (background). Note that Kiraly teaches that the ROIs and/or bounding boxes are cropped out in some instances. The claims do not require any alternative interpretation. Kiraly is not relied upon for teaching the determination of the lesion segmentation volume, so Applicant’s point here is moot. Jhiang teaches these limitations as was stated in the rejection in the first action on the merits. If Applicant disputes that these references are combinable, Applicant is advised that both Jhiang and Kiraly suggest a practical solution and field of endeavor of longitudinal analysis, lesion detection, and image registration in general and Jhiang additionally provides teachings that can be incorporated into Kiraly in that the total volume of the lesion segmentations is reported so that “progression and responsiveness to medical treatment were evaluated” (Jhiang: para 84). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable. Never-the-less, Tahmasebi is cited below as teaching segmentation on the multidimensional voxel intensity vectors of the multidimensional scan matrix SM.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 35, 37 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210225511 (Kiraly).

As per claim 1, Kiraly teaches a computer implemented method comprising: 
receiving at a data processor two or more digital data files representing medical images of a same modality (Kiraly: Fig. 1: primarily 104, 106, “CT Data set (3D)”: para 80: “CT dataset 106 is also provided”; para 31: “set of longitudinal images, such as 3D volumetric datasets, of a given imaging modality, such as CT scan datasets”; paras 109, 110: “prior… modality”; Fig. 5: primarily 504, 506, 520, 522; Fig. 12: “Input Image (3D)”. Note that each 3D CT volume is a group of multiple individual tomographs i.e. 2D slices).); 
performing group-wise 3D registration of said digital data files representing medical images (Kiraly: para 38: “features. In one configuration, the recent and longitudinal datasets are registered locally about the cancer candidates which are detected by the detection model in the two-stage model. In another possible configuration, the recent and longitudinal datasets are globally registered prior to the step of generating the predictions”; Figs. 10A and 10B: para 61: “the registration of a ROI in a prior and current CT scan image”: para 117; para 98: “candidate volumes are then located in the prior full volume dataset via a registration”; para 106: “Using a registration or relative landmark positioning procedure this smaller sub-volume or ROI is also identified in the prior full volume CT dataset”; Fig. 6: primarily 560, 562: para 109: “As indicated at 562 and 560 there is preferably performed an initial fusion or registration step so as to bring all the image datasets into a common 3D coordinate system such that the images overlap or are in registration”; Fig. 5: primarily 502A, 502B, 524, “nodule detection”, 538, “classify” | NOTE THAT DISCLOSURE OF INSTANT APPLICATION STATES THAT "GROUP-WISE" CAN JUST BE 2 IMAGES: para 25: “the term "group-wise" indicates processing of two or more images”); and 
performing parallel coupled lesion detection on said two or more registered digital data files representing said medical images (Kiraly: para 111: “Simultaneously, one of the full volume datasets 520, 522 is subject to a 3D detection model 524 which identifies a sub -volume (sub -volume 1) which is a cancer detection candidate 528, and using the results of the early fusion process the corresponding sub-volume or ROI 526 is identified in the other volumes 522… Each of the n sub-volumes or ROI are subject to a 3D feature extractor 530 ( deep convolutional neural network such as an 3D Inception) which generates a compressed volume with 1,024 features in the channel dimension”; Fig. 5: para 56: “deep learning system for incorporating longitudinal images for performing detection and classification of medical image-based datasets”; para 104: “first stage or detection model 502A for cancerous nodule detection on 3D CT patches, including a current CT volume 520 and a longitudinal or prior CT volume 522, followed by malignancy prediction on the top detected regions of interest (ROI) by a second stage or probability model 502B”; paras 19, 20; Fig. 1: 130-134C; Figs. 2, 3; Figs. 5. 6: primarily 524-540; Figs. 5, 6: concatenation after registration (i.e. early and late fusion), lesion detection after concatenation (i.e. 538, 540): para 104: “Features from the global model are appended to features extracted from the second-stage model, so that all predictions (generated by a classifier indicated at 538) rely on both nodule-level local information as well as global context. The output 540 is the probability prediction of cancer for the patient given the current and prior CT image datasets”).

As per claim 2, Kiraly teaches the method according to claim 1, wherein a number of medical images is 2 (Kiraly: See arguments and citations offered in rejecting claim 1 above: current and longitudinal).

As per claim 3, Kiraly teaches the method according to claim 1, wherein a number of medical images is between 3 and 10 (Kiraly: See arguments and citations offered in rejecting claim 1 above: Note that each 3D CT volume is comprised of multiple individual tomographs i.e. 2D slices).

As per claim 4, Kiraly teaches the method according to claim 1, wherein said lesion detection relies on one or more algorithms selected from a group consisting of baseline pairwise detection; sequential pairwise detection, and simultaneous n-way detection (Kiraly: Kiraly: See arguments and citations offered in rejecting claim 1 above: current and longitudinal – current is baseline; para 3: “"Longitudinal imaging" refers to prior patient images being available for comparison to a current or most recent image in detecting and diagnosing cancer”).

As per claim 6, Kiraly teaches the method according to claim 37, further comprising inputting the multidimensional scan matrix SM to a machine-learning (ML) model, configured to perform region of interest (ROI) patch classification; classifying, by the ML model, each lesion detected in the SM matrix to a category selected from a group consisting of existing, disappearing and new lesions (Kiraly: See arguments and citations offered in rejecting claims 37 and 35 below: Figs. 5, 6: primarily 538, 540; para 104: “first stage or detection model 502A for cancerous nodule detection on 3D CT patches, including a current CT volume 520 and a longitudinal or prior CT volume 522, followed by malignancy prediction on the top detected regions of interest (ROI) by a second stage or probability model 502B”).

As per claim 35, Kiraly teaches the method according to claim 1, wherein said parallel lesion detection relies on an algorithm selected from a group consisting of model-based, machine learning or deep learning methods that performs patch classification (Kiraly: See arguments and citations offered in rejecting claim 1 above; also see para 73: “The Inception deep convolutional neural network architecture”; para 92: “a 3D Inception deep convolutional neural network”: Fig. 3; paras 97, 98, 105; para 104: “first stage or detection model 502A for cancerous nodule detection on 3D CT patches, including a current CT volume 520 and a longitudinal or prior CT volume 522, followed by malignancy prediction on the top detected regions of interest (ROI) by a second stage or probability model 502B”).

As per claim 37, Kiraly teaches the method of claim 1, wherein performing group-wise 3D registration comprises producing a multidimensional scan matrix SM, comprised of a plurality of multidimensional voxel intensity vectors, representing voxel grey values of the medical images (Kiraly: See arguments and citations offered in rejecting claim 1 above. Para 112 (shown above in response to arguments): concatenation in channel dimension; Figs. 5, 6 (shown above in response to arguments): concatenation in channel dimension. Paragraph 112 discusses that the result of the registration/fusion of the different longitudinal image volumes is concatenated in the channel dimension. Note that the channels are the different elements in the voxel vectors, so the concatenation appends elements for each voxel location – thereby creating a vector for each voxel.).

As per claim 40, Kiraly teaches the method of claim 1, further comprising performing lesion changes analysis based on one or more algorithms selected from a group consisting of baseline pairwise analysis; sequential pairwise analysis, and simultaneous n-way analysis (Kiraly: See arguments and citations offered in rejecting claim 4 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20210225511 (Kiraly) as applied to claim 1 above, and further in view of US 20200281567 (Hristov).

As per claim 5, Kiraly teaches the method according to claim 1. Kiraly does not teach said 3D registration relies on NiftyReg and/or GLIRT (Group-wise and Longitudinal Image Registration Toolbox) libraries. Hristov teaches these limitations (Hristov: para 30: “NiftyReg open-source medical image registration”; para 37: “open-source NiftyReg medical image registration software”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Hristov into Kiraly in view of Smith since Kiraly in view of Smith suggests longitudinal analysis, lesion detection, and image registration  in general and Hristov suggests the beneficial use of longitudinal analysis, lesion detection, and image registration wherein the registration algorithm is NiftyReg which is beneficially open-source software (paras 30, 37) in the analogous art of longitudinal analysis, lesion detection, and image registration. The teachings of Hristov can be incorporated into Kiraly in view of Smith in that the registration algorithm is NiftyReg. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20210225511 (Kiraly) in view of US 20210166379 (Smith) as applied to claim 6 above, and further in view of US 20200380675 (Golden).

As per claim 7, Kiraly teaches the method according to claim 6. Kiraly does not teach presenting at least one of said medical images in a graphical user interface (GUI) and indicating, for each lesion, the category which it belongs to. Golden teaches these limitations (Golden: Fig. 32: GUI shows likelihood of malignancy; Figs. 33, 34: shows benign or malignant; Fig. 53: user interface - report - classification).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Golden into Kiraly in view of Smith since Kiraly in view of Smith suggests longitudinal analysis, lesion detection, and image registration in general and Golden suggests the beneficial use of longitudinal analysis, lesion detection, and image registration wherein a GUI depicts the lesion category so that “returned lesions are stratified into sections based on biopsy-confirmed malignancy 3302, with benign lesions shown separated from malignant lesions” (Golden: para 332) in the analogous art of longitudinal analysis, lesion detection, and image registration. The teachings of Golden can be incorporated into Kiraly in view of Smith in that a GUI depicts the lesion category. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over US 20210225511 (Kiraly) as applied to claim 37 above, and further in view of WO 2014/207627 (Tahmasebi).

As per claim 38, Kiraly teaches the method of claim 37, wherein performing parallel coupled lesion detection (Kiraly: See arguments and citations offered in rejecting claim 6 above). Kiraly does not teach applying a lesion segmentation algorithm on the multidimensional voxel intensity vectors, to produce lesion segmentations. Tahmasebi teaches these limitations (Tahmasebi: page 6:

    PNG
    media_image8.png
    340
    769
    media_image8.png
    Greyscale

Page 8:

    PNG
    media_image9.png
    475
    753
    media_image9.png
    Greyscale

Page 7:

    PNG
    media_image10.png
    160
    744
    media_image10.png
    Greyscale
 
page 9:
    PNG
    media_image11.png
    441
    753
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    572
    732
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    476
    527
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    1101
    747
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    1114
    751
    media_image15.png
    Greyscale

Thus, intra-modal spatial registration is performed on different image volumes. Then, the registered values are concatenated in voxel (i.e. channel) dimension. The concatenated image is then delineated and each voxel is classified (i.e. segmented) as pertaining to unhealthy or healthy as to identify cancerous lesion regions).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Tahmasebi into Kiraly since both Kiraly and Tahmasebi suggest a practical solution and field of endeavor of intra-modal spatial registration on image volumes that are then concatenated for cancer lesion detection in general and Tahmasebi additionally provides teachings that can be incorporated into Kiraly in that lesion segmentation is performed on the concatenated dateset as to “achieve higher accuracy, sensitivity and specificity in detecting prostate cancer” (Tahmasebi: page 3, lines 1-2). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over US 20210225511 (Kiraly) in view of WO 2014/207627 (Tahmasebi) as applied to claim 38 above, and further in view of US 10929981 (Jin).

As per claim 39, Kiraly in view of Tahmasebi teaches the method of claim 38. Kiraly in view of Tahmasebi does not teach inputting the lesion segmentations to an ML model, configured to perform ROI patch classification; classifying, by the ML model, each lesion segmentation to a category selected from a group consisting of existing lesions, disappearing lesions, and new lesions. Jin teaches these limitations (Jin:

    PNG
    media_image16.png
    926
    892
    media_image16.png
    Greyscale

Column 4:

    PNG
    media_image17.png
    342
    995
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    338
    994
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    209
    996
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    298
    994
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    316
    661
    media_image21.png
    Greyscale

Column 5:

    PNG
    media_image22.png
    178
    658
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    564
    757
    media_image23.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Jin into Kiraly in view of Tahmasebi since both Kiraly in view of Tahmasebi and Jin suggest a practical solution and field of endeavor of concatenated spatially registered image volumes that are segmented for cancer lesion detection in general and Jin additionally provides teachings that can be incorporated into Kiraly in view of Tahmasebi in that initial segmentations can be classified as “to obtain a final segmentation result” (Jin: col 4, lines 50-52) as for “for automated GTV segmentation” (Jin: col 1, line 21). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210225511 (Kiraly) in view of WO 2014/207627 (Tahmasebi) as applied to claim 38 above, and further in view of US 20200402231 (Jhiang).

As per claim 8, Kiraly in view of Tahmasebi teaches the method according to claim 38. Kiraly in view of Tahmasebi does not teach using a data processor to generate a report indicating a total volume of the lesion segmentations for at least one of said medical images. Jhiang teaches these limitations (Jhiang: Fig. 8; para 84: “V_Sum is the volume summation of all the lesions”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Jhiang into Kiraly in view of Tahmasebi since Kiraly in view of Tahmasebi suggests longitudinal analysis, lesion detection, and image registration in general and Jhiang suggests the beneficial use of longitudinal analysis, lesion detection, and image registration wherein the total lesion volume is reported so that “progression and responsiveness to medical treatment were evaluated” (Jhiang: para 84) in the analogous art of longitudinal analysis, lesion detection, and image registration. The teachings of Jhiang can be incorporated into Kiraly in view of Tahmasebi in that the total lesion volume is reported. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 9, Kiraly in view of Tahmasebi and Jhiang teaches the method according to claim 8, wherein said report indicates a change in lesion segmentation volume for at least one image relative to one or more previous images (Jhiang: See arguments and citations offered in rejecting claim 8 above; para 84: “increase in V_Sum”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662